Case: 10-10896     Document: 00511681844         Page: 1     Date Filed: 12/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 1, 2011
                                     No. 10-10896
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAMON RODARTE-MENDOZA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CR-6-2


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Ramon Rodarte-Mendoza has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rodarte-Mendoza has filed a response. The record is insufficiently
developed to allow consideration at this time of Rodarte-Mendoza’s claims of
ineffective assistance of counsel; such claims generally “cannot be resolved on
direct appeal when the claim[s] [have] not been raised before the district court

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10896   Document: 00511681844      Page: 2   Date Filed: 12/01/2011

                                    No. 10-10896

since no opportunity existed to develop the record on the merits of the
allegations.” United States v. Gulley, 526 F.3d 809, 821 (5th Cir. 2008) (internal
quotation marks and citation omitted); United States v. Cantwell, 470 F.3d 1087,
1091 (5th Cir. 2006). We have reviewed counsel’s brief and the relevant portions
of the record reflected therein, as well as Rodarte-Mendoza’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review.    Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Rodarte-Mendoza’s request for
the appointment of new counsel is DENIED. Cf. United States v. Wagner, 158
F.3d 901, 902-03 (5th Cir. 1998).




                                         2